Citation Nr: 1401550	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-08 702A	)	DATE
	)
	)

On appeal from the
South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses incurred at Our Lady of the Lake Regional Medical Center in Baton Rouge, Louisiana, from February 22, 2010 to March 12, 2010.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 










INTRODUCTION

The Veteran had active service from November 1966 to May 1967.     

This matter was certified to the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision by the VA South Central Health Care Network Centralized Fee Payment Center in Flowood, Mississippi.  


FINDINGS OF FACT

1.  On February 22, 2010, the Veteran was admitted to Our Lady of the Lake Regional Medical Center in Baton Rouge, Louisiana, after being transferred from the Baton Rouge General Hospital Emergency Room.  He was admitted for a large, right-sided neck mass involving the right carotid sheath, with a history of Burkitt's lymphoma.  A subsequent core biopsy was performed and was interpreted as showing recurrent Burkitt's lymphoma.  The Veteran underwent chemotherapy and remained hospitalized until March 12, 2010.   

2.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728.

3.  The medical care the Veteran received from February 22, 2010 to March 12, 2010, was for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the requirements for entitlement to reimbursement or payment of unauthorized medical expenses incurred at Our Lady of the Lake Regional Medical Center in Baton Rouge, Louisiana, from February 22, 2010 to March 12, 2010, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria

The Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. § 17.120.  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for nonservice-connected disabilities in non-VA facilities is made only if all of the following criteria are met:







(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veteran's, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  

Analysis

The Veteran asserts that the treatment he received at Our Lady of the Lake Regional Medical Center from February 22, 2010 to March 12, 2010, was rendered in a medical emergency.  VA did not authorize payment or reimbursement for such treatment and denied the Veteran's claim based on the determination that the treatment he received was for a non-emergent condition.  The Our Lady Of the Lake Physician Group, on behalf of the Veteran, is seeking reimbursement or payment of the costs associated with medical services he received at Our Lady of the Lake Regional Medical Center from February 22, 2010 to March 12, 2010.  

On February 22, 2010, the Veteran was admitted to Our Lady of the Lake Regional Medical Center after being transferred from the Baton Rouge General Hospital Emergency Room.  He was admitted for a large, right-sided neck mass involving the right carotid sheath, with syncopal episode and a history of Burkitt's lymphoma, status post chemotherapy.  A subsequent core biopsy was performed and was interpreted as showing recurrent Burkitt's lymphoma.  The Veteran underwent chemotherapy and remained hospitalized until March 12, 2010.   

In a June 2010 decision by the VA South Central Health Care Network Centralized Fee Payment Center, the Veteran's claim for reimbursement or payment of the costs associated with medical services he received at Our Lady of the Lake Regional Medical Center from February 22, 2010 to March 12, 2010, was denied.  VA stated that the care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  In a February 2011 reconsideration, a VA physician noted that according to treatment records from Our Lady of the Lake Regional Medical Center, when the Veteran was admitted on February 22, 2010 without prior VA authorization for a right-sided neck mass, it was indicated that he would be observed overnight and that further imaging would likely be necessary.  However, it was also reported that the Veteran was otherwise completely stable.  Thus, VA concluded that the treatment he received was for a non-emergent condition.    

In light of the above, the Board notes that this case turns on whether the treatment the Veteran received at Our Lady of the Lake Regional Medical Center from February 22, 2010 to March 12, 2010, was for a non-emergent condition.  38 C.F.R. § 17.1002.  This was the sole reason for the denial provided by the VA South Central Health Care Network Centralized Fee Payment Center, and the record raises no questions as to whether the Veteran has met the other criteria of 38 C.F.R. § 17.1002.

In the Discharge Summary from Our Lady of the Lake Regional Medical Center, V.D.C., M.D., stated that prior to admission, the Veteran had been experiencing persistent syncopal episodes even after receiving a pacemaker.  The Veteran was hospitalized at Baton Rouge General Hospital in February 2010 for a syncopal episode and Dr. C. indicated that he visited the Veteran at that time.  According to Dr. C., after the Veteran was seen by ENT (ears, nose, throat), it was determined that the Veteran had a right neck mass that was believed to be a new carotid sheath tumor.  Dr. C. noted that the Veteran was transferred to Our Lady of the Lake for potential resection of the tumor.  He stated that he followed the Veteran to Our Lady of the Lake in order to further assess the right neck mass.  A core biopsy of the right neck mass was performed that revealed a recurrent Burkitt's lymphoma.  Dr. C. indicated that he subsequently talked to Dr. V. with Tulane Medical Center, who was the Veteran's treating oncologist.  Together, they determined that the Veteran would be given salvage chemotherapy.  The Veteran underwent a 5-day course of chemotherapy and by the time the course was completed, his right neck mass had almost completely resolved.  Dr. C. reported that the Veteran's chemotherapy was given after he spoke to the VA since Our Lady of the Lake Regional Medical Center was not a VA authorized facility.  However, according to Dr. C., VA gave him clearance to give the Veteran his chemotherapy since he was highly medically unstable with his recurrent syncopal episodes secondary to compression of his carotid body from the right neck mass.     

In a statement from Our Lady of the Lake Physician Group, received in April 2011, they stated that in February 2010, the Veteran was seen at the Baton Rouge General Hospital in the Emergency Room.  The Veteran was examined and the doctors determined that they were unable to provide the care that he needed.  Due to Emergency Medical Treatment and Active Labor Act (EMTALA), Our Lady of the Lake was unable to obtain an authorization prior to the Veteran being admitted to Our Lady of the Lake Regional Medical Center on February 22, 2010.  The day after the Veteran's admission, they were informed by the Veteran's son that the Veteran was covered by the VA only.  They immediately notified the VA that the Veteran had been admitted to Our Lady of the Lake Regional Medical Center.       

In this case, the Board observes that although the treatment records from Our Lady of the Lake show that when the Veteran was admitted on February 22, 2010, he was completely stable but for the right-sided neck mass, that does not change the fact that he did have a right-sided neck mass that was believed to be a new carotid sheath tumor.  His symptoms at that time included dysphagia with solids and liquids, odynophagia, dizziness, and right-sided neck pain, although he was otherwise stable.  In addition, subsequent testing at Our Lady of the Lake confirmed that the right-sided mass was actually a recurrence of his Burkitt's lymphoma.  A statement from Our Lady of the Lake Physician Group, submitted with the Veteran's substantive appeal in April 2011, indicates that the Veteran was in critical condition at the time of his inpatient stay.  Moreover, VA approved the Veteran's chemotherapy even though Our Lady of the Lake Regional Medical Center was not a VA authorized facility because the Veteran was highly medically unstable with his recurrent syncopal episodes secondary to compression of his carotid body from the right neck mass.      

In light of the above, and in consideration of the fact that the Veteran's right-sided mass was actually shown to be a recurrence of his Burkitt's lymphoma, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's right-sided mass was an emergent condition.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right-sided mass was an emergent condition and, as such, the medical care the Veteran received from February 22, 2010 to March 12, 2010 was for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Therefore, the appeal is granted.


ORDER

Entitlement to reimbursement or payment of unauthorized medical expenses incurred at Our Lady of the Lake Regional Medical Center in Baton Rouge, Louisiana, from February 22, 2010 to March 12, 2010, is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


